1    Candice L. Fields - SBN 172174
     CANDICE FIELDS LAW
2    455 Capitol Mall, Suite 802
     Sacramento, CA 95814
3    Tel: (916)414-8050
     Fax: (916)790-9450
4    Email: cfields@candicefieldslaw.com
5    Attorney for Defendant
     CHRISTINA BENNETT
6
7
8                           IN THE UNITED STATES DISTRICT COURT
9                       FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                   NO. 2:18-cr-00069-GEB
12                      Plaintiff,               STIPULATION AND [PROPOSED] ORDER
                                                 TO CONTINUE STATUS CONFERENCE
13         v.
                                                 DATE:         March 29, 2019
14   BRIDGET COILTON, et al.,                    TIME:         9:00 a.m.
                                                 JUDGE:        Hon. Garland E. Burrell, Jr.
15                      Defendant.
16
17         IT IS HEREBY STIPULATED between the parties through their respective
18   counsel, Assistant United States Attorney ROSANNE RUST, Assistant Federal
19   Defender LINDA C. ALLISON, attorney for BRIDGET COILTON, MICHAEL E.
20   HANSEN, attorney for WILLIAM BENNETT, and CANDICE L. FIELDS, attorney for
21   CHRISTINA BENNETT, that the status conference currently set for January 11, 2019,
22   be vacated and continued to March 29, 2019, at 9:00 a.m.
23         The parties further stipulate and agree that the time from the date of this
24   stipulation, January 11, 2019, through March 29, 2019, should be excluded from the
25   time calculations under the Speedy Trial Act. 18 U.S.C. § 3161 (h)(7)(A) and (B)(iv)
26   [reasonable time to prepare] and Local Code T4 based upon continuity of counsel and
27   defense preparation.
28

                                                -1-
1          The government has produced more than 33,000 pages of discovery in this case.
2    Defense counsel requires additional time to review the discovery, consult with their
3    clients, examine possible defenses, and continue investigating the facts of the case.
4                 Defense counsel believes that failure to grant the above-requested
5    continuance would deny counsel the reasonable time necessary for effective
6    preparation, taking into account the exercise of due diligence.
7          The parties therefore stipulate that the ends of justice are served by the Court
8    excluding such time, so that counsel for the defendants may have reasonable time
9    necessary for effective preparation, taking into account the exercise of due diligence. 18
10   U.S.C. §3161(h)(7)(A) and (B)(iv) [reasonable time to prepare] and Local Code T4.
11         For all of these reasons, the parties stipulate and agree to exclude time from the
12   date of this stipulation January 11, 2019 to March 29, 2019, under the Speedy Trial Act
13   (18 U.S.C. § 3161) and the Local Rules.
14
15                                                    Respectfully submitted,
16   Dated: January 9, 2019                           McGREGOR W. SCOTT
                                                      United States Attorney
17
18                                                    /s/ Candice L. Fields for
                                                      ROSANNE RUST
19                                                    Assistant United States Attorney
20
     Dated: January 9, 2019                           HEATHER E. WILLIAMS
21                                                    Federal Defender
22
                                                      /s/ Candice L. Fields for
23                                                    LINDA C. ALLISON
                                                      Assistant Federal Defender
24                                                    Attorney for Defendant
                                                      BRIDGET COILTON
25
26   Dated: January 9, 2019                           /s/ Candice L Fields for
                                                      MICHAEL E. HANSEN
27                                                    Attorney for WILLIAM BENNETT
28

                                                -2-
1
     Dated: January 9, 2019                            /s/ Candice L. Fields
2                                                      CANDICE L. FIELDS
                                                       Attorney for CHRISTINA BENNETT
3
4
5
6                                             ORDER
7           IT IS HEREBY ORDERED that the status conference hearing set for January 11,
8    2019, at 9:00 a.m., be vacated and continued to March 29, 2019, at 9:00 a.m.
9           For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,
10   et seq., within which trial must commence, the time period from the date of this order
11   though March 29, 2019, inclusive, is deemed excludable pursuant to 18 U.S.C. § 3161
12   (h)(7)(A), (B)(iv) and Local Code T4, because it results from a continuance granted by
13   the Court at both parties’ request on the basis of the Court’s finding that the ends of
14   justice served by taking such action outweigh the best interest of the public and the
15   defendant in a speedy trial.
16
     Dated: January 10, 2019
17
18
19
20
21
22
23
24
25
26
27
28

                                                 -3-
